White, J.
Appellant in this case was indicted for the murder of Dimas Mimos; was tried and convicted of murder in the second degree, and his punishment assessed at twenty years’ imprisonment in the State penitentiary. Many interesting questions were raised during the progress of the trial, a discussion of which is not deemed necessary to a decision of the case on this appeal, and which are not likely to arise on a subsequent trial.
To our minds, the only important question to be consid*262ered is whether the evidence, as shown by the statement of facts in the record, is sufficient to uphold the verdict and judgment. Directing our attention principally to a solution of this question, we have sifted out and arranged, in regular and connected order of detail, all the inculpatory facts involving this defendant in the murder, as charged in the indictment to have been committed by him, and then have applied to these facts the law applicable to the case as thus made.
The case is one entirely of circumstantial evidence. The doctrine with regard to the conclusiveness and effect of this character of testimony seems now to be well settled in this State. In Hampton v. The State, 1 Texas Ct. App. 652, this court quoted, with approval, the rule laid down in The Commonwealth v. Webster, 5 Cush. 296, as follows:
“In order to warrant a conviction of crime on circumstantial evidence, each fact necessary to the conclusion sought to be established must be proved by competent evidence, beyond a reasonable doubt; all the facts must be consistent with each other and with the main fact sought to be proved ; and the circumstances, taken together, must be of a conclusive nature, and leading, upon the whole, to a satisfactory conclusion, and producing in effect a reasonable and moral certainty that the accused, and no other person, committed the offence charged.” 3 Greenl. on Ev., sec. 29, and note.
In Williams v. The State, 41 Texas, 209, our Supreme Court held that, ‘1 to authorize a conviction on circumstantial evidence, the circumstances should not only be consistent with the prisoner’s guilt, but inconsistent with any other rational conclusion or reasonable hypothesis consistent with the facts proven.”
We do not believe that the evidence, as disclosed in the record before us, brings this case up to the standard of the rules-.thus laid down. . It lacks such a satisfactory conclu*263siveness and moral certainty of the guilt of the defendant “ as would render it safe to allow the verdict to stand and become a precedent in the adjudication of offences under the law.”- Tollet v. The State, 44 Texas, 95 ; King v. The State, 4 Texas Ct. App. 256; Jones v. The State, 4 Texas Ct. App. 437.
Besides this objection to the testimony, the evidence adduced to establish some of the main facts in the case presupposes the existence of other and better evidence of those facts, which should have been produced, or a failure to do so reasonably accounted for. Porter v. The State, 1 Texas Ct. App. 394. As an instance illustrating this objection to the evidence, we see that it is shown that accused received from Purinton $4, on pretence that the deceased wished him to take the same tó his wife, in San Antonio. Now, if the State proposed by this evidence to establish a motive on the part of defendant to kill deceased, she should have gone further, and have shown by the wife of deceased that defendant never paid her the money.
Because the evidence is not sufficient to sustain the verdict and judgment, and because, therefore, the court erred in overruling defendant’s motion for a new trial, the judgment below is reversed and the cause remanded.

Reversed and remanded.